In re Collins, Walter L.; — Plaintiff(s); applying for supervisory and/or remedial writs; to the Court of Appeal, Fourth Circuit, No. 90KA-0805; Parish of Orleans, Criminal District Court, Div. “J”, No. 339-944.
Motion to reinstate 582 So.2d 851; dismissed at relator’s request, denied. However, this pleading is transferred to the Court of Appeal, Fourth Circuit, for consideration as a petition seeking issuance of a writ of mandamus to the district court to resentence in accordance with the Court of Appeal’s judgment in State v. Collins, 577 So.2d 1233 (La.App.1991).